DETAILED ACTION
Response to Amendment
The amendment filed 3/29/2021 has been entered. Claims 1-17 and 19-20 are currently pending in the application. Applicant’s amendments, Terminal Disclaimer, and arguments have overcome the outstanding objections, and 112 and double patenting rejections, previously set forth in the Non-Final Office Action mailed 9/29/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service").
Regarding claim 1, the cited NPL ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") teaches an old and well-known seamless tube made of austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
8.00 ≤ Mn ≤ 10.00, 
Si ≤ 1.00, 
P ≤ 0.030, 

19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (See S21900 and S21904 in table 1; and Section 1.1), in order to provide good corrosion resistance and low to high temperature operability (Section 1.1).
The cited NPL does not explicitly state that the tube is capable of guiding a fluid that is pressurized at 300bar or more. However, a person having ordinary skill in the art would have readily recognized that S21900 and S21904 tubing is easily capable of guiding a fluid that is pressurized at 300bar or more given the appropriate diameter and wall thickness, and the NPL teaches tubing inside diameter of 6.4mm and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 300bar or more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") or, in the alternative, under 35 U.S.C. 103 as obvious over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") in view of Strackerjahn et al (U.S. Pre-Grant Publication 2010/0077818).
Regarding claims 2, 3, 4, the cited NPL discloses the invention of claim 1 as discussed above, and discloses the chemical composition as discussed above. The additional steps are considered product-by-process limitations which do not necessarily define the final structure of the product claim.
However, Strackerjahn teaches a method for manufacturing a seamless tube made of austenitic stainless steel (Paragraphs 0026-0056) comprising: providing a melt of an austenitic stainless steel (smelting); extruding a billet from the melt (billet production); hot forming the billet into a tubular hollow (extrusion); cooling the hollow (cooled prior to cold pilger milling); cold forming the hollow into the tube by cold pilger milling; after cold pilger milling, cold drawing through a drawing die (cold drawing)(Paragraph 0032); and then treating the tube by ring autofrettage or ball autofrettage (See post-treatments 3 and 4 in Paragraphs 0034-0054). 
Strackerjahn teaches that this method of manufacture dramatically increases dynamic pressure resistance of the seamless tube made of austenitic stainless steel (Paragraph 0059; Figures 1-2).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service").
Regarding claim 5, the cited NPL discloses the invention of claim 1 as discussed above, but does not teach the specific tube dimensions of claim 5.
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of the cited NPL by choosing an outer diameter of 40mm or less and a wall thickness of 1.32mm or less in order to meet specific requirements for a given application, since applicant has not disclosed that these particular dimensions solve any stated problem or is for any particular purpose and it appears that the tube would perform equally with any specific dimensions.

Claims 6- 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") in view of Broughton et al (U.S. Pre-Grant Publication 2013/0160463).
Regarding claims 6-10, 15, and 20, the cited NPL discloses the invention of claim 1 as discussed above, but does not teach specific a specific use of the tube. 
Broughton teaches the old and well-known application of a tube(s) providing a conduit for fuel flow (inherently from a fuel reservoir) to a turbine of an aircraft and/or for hydraulic fluid flow (inherently from a pumping device) to a hydraulic actuator of the aircraft (fuel and hydraulic usage: paragraphs 0005, 0030, 0051, 0104; Aircraft usage: paragraphs 0007, 0009, 0037, 0040, 0119). 
Further, a person having ordinary skill in the art would have readily recognized that aircraft hydraulic and fuel supply systems include tubes which require corrosion resistance and low to high temperature operating range, such as those disclosed in the cited NPL.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of the cited NPL using the known application of the tube, as disclosed by Broughton, such that the tube provides a conduit for fuel flow to a turbine of an aircraft and hydraulic fluid flow to a hydraulic actuator of the aircraft, so that the tube provides good corrosion resistance and low to high temperature operability necessary for fuel or hydraulic fluid conveyance in the aircraft.

Claims 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") in view of Strackerjahn et al (U.S. Pre-Grant Publication 2010/0077818).
Regarding claims 11, 12, 13, and 16, the cited NPL ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") teaches an old and well-known seamless tube made of austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
8.00 ≤ Mn ≤ 10.00, 
Si ≤ 1.00, 
P ≤ 0.030, 
S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (See S21900 and S21904 in table 1; and Section 1.1), in order to provide good corrosion resistance and low to high temperature operability (Section 1.1). 
The cited NPL does not explicitly state that the tube is capable of guiding a fluid that is pressurized at 300bar or more. However, a person having ordinary skill in the art and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 300bar or more.
The cited NPL does not teach the specific process used to produce the tube.
Strackerjahn teaches a method for manufacturing a seamless tube made of austenitic stainless steel (Paragraphs 0026-0056) comprising: providing a melt of an austenitic stainless steel (smelting); extruding a billet from the melt (billet production); hot forming the billet into a tubular hollow (extrusion); cooling the hollow (cooled prior to cold pilger milling); cold forming the hollow into the tube by cold pilger milling; after cold pilger milling, cold drawing through a drawing die (cold drawing)(Paragraph 0032); and then treating the tube by ring autofrettage or ball autofrettage (See post-treatments 3 and 4 in Paragraphs 0034-0054). 
Strackerjahn teaches that this method of manufacture dramatically increases dynamic pressure resistance of the seamless tube made of austenitic stainless steel (Paragraph 0059; Figures 1-2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of the cited NPL, such that method for manufacturing the seamless tube made of austenitic stainless steel includes providing a melt of an austenitic stainless steel; extruding a billet from the melt; hot forming the billet into a tubular hollow; cooling the hollow; cold 
Regarding claims 14, 17, and 19, the modified method disclosed by the cited NPL in view of Strackerjahn discloses the invention of claims 11, 12, 13, and 16 as discussed above, and Strackerjahn teaches that annealing is performed after cold pilger milling, and during annealing the tube is kept in a controlled atmosphere (at least the temperature is controlled)(Paragraph 0032); but Strackerjahn does not teach that the annealing temperature is in a range from 400-460 degrees Celsius. 
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to further modify the invention of the cited NPL by making the annealing temperature in a range from 400-460 degrees C in order to optimize material properties for the specific application, since applicant has not disclosed that using this particular annealing temperature range solves any stated problem or is for any particular purpose and it appears that the tube would perform equally with any annealing temperature range.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “NPL U does not specifically mention that the disclosed tube is configured to guide a fluid that is pressurized at 300 bar or and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 300bar or more when using S21900 or S21904 tubing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.